Action by plaintiff wife to recover damages for personal injuries alleged to have been suffered when she slipped and fell on ice on a ramp leading to the basement of a multiple dwelling owned and operated by defendant, in which building she was a tenant. Companion action by her husband for medical expenses and loss of services. Judgment in favor of plaintiffs, entered after trial before the court, without a jury, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.